United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. GOVERNMENT, Employer
_________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)

Docket No. 21-0385
Issued: December 23, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 24, 2021 appellant sought an appeal from a purported decision of the Office of
Workers’ Compensation Programs. The Clerk of the Appellate Boards assigned Docket No. 210385.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 1
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed his appeal. 2 The Board’s Rules of Procedure provide that a notice of appeal shall
contain certain information, including the “[d]ate and [c]ase [f]ile [n]umber assigned by OWCP
concerning the decision being appealed to the Board.”3 Appellant has not provided a valid OWCP
case file number; therefore, no final adverse decision has been identified over which the Board

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

3

20 C.F.R. § 501.3(c)(4).

may properly exercise jurisdiction. As such, the Board concludes that the appeal docketed as No.
21-0385 must be dismissed.4
Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0385 is dismissed.
Issued: December 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” 20
C.F.R. § 501.6(d).
4

2

